Title: To James Madison from the Chiefs of the Shawnee People, [18 November] 1811
From: Chiefs of the Shawnee People
To: Madison, James


Fathers,
[Fort Wayne, 18 November 1811]
We have just finished the foreg[o]ing talk to our Brothers it is our wish that you may see it also that you may Know our minds.
Fathers. We have one request to make: our Annuity comes by the way of Detroit to Fort Wayne for us, and we find it a great distance for our women to go for them, it is our wish if it could be possible in future to have them sent down the Ohio, and delivered to us by our friend John Johnston at Picquatown, it is but a short distance from our Town and we could get them there verry conveniently
Black Hoof Speaker
